400 F.2d 392
Wayne K. PATTERSON, Warden, Colorado State Penitentiary, Appellant,v.Carl Robert OAKS, Appellee.
No. 10016.
United States Court of Appeals Tenth Circuit.
September 18, 1968.

Appeal from the United States District Court for the District of Colorado; William E. Doyle, Judge.
James F. Pamp, Asst. Atty. Gen., Denver, Colo. (Duke W. Dunbar, Atty. Gen., and Frank E. Hickey, Deputy Atty. Gen., Denver, Colo., on brief), for appellant.
Jay L. Gueck, Denver, Colo., for appellee.
Before LEWIS, SETH and HICKEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the United States District Court for the District of Colorado. The appellant seeks reversal of an order granting a writ of habeas corpus.


2
The district court held that the appellee's confession was involuntary and that the appellee's signature on a confederate's confession was also involuntary.


3
After a review of the briefs and the record, and a study of the authorities cited by counsel, this court adopts the opinion of the trial court* insofar as it deals with the question raised by this appeal.


4
Affirmed.



Notes:


*
 Oaks v. Patterson, 278 F. Supp. 703 (D. Colo.1968)